DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim to priority to provisional Application No. 62/232,475 filed September 25, 2015
	
	Status of Claims 
This Office Action is responsive to the amendment filed on January 7, 2022. As directed by the amendment: claims 1-2, and 7 have been amended. Thus, claims 1-2, 4-11, and 13-17 are presently pending in this application, claims 9-11 and 13-17 being withdrawn from consideration.
The drawings were previously objected to. Claim 1, and claims 2, 4-8 by dependency, were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s response filed January 7, 2022 clarified that the “at least two magnets” do indeed directly produce a jet air and that as a result of piezoelectric-like mechanism that activates the “at least two magnets”. Thereby obviating the previous rejection under 35 U.S.C. 112(a). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Election/Restrictions
In light of applicant’s amendments filed January 7, 2022 and examiner’s amendment, shown below, Claims 1-2 and 4-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-11 and 13-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on October 22, 2019  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vibration device including one magnet that is configured to vibrate and/or oscillate, claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a third prong 32 of the Y-shaped adaptor 20” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Applicant’s drawings submitted on January 7, 2022 as a TIFF file were not reviewable and should be resubmitted as a TIFF or in some other file format. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Kirsch on May 19, 2019.
The application has been amended as follows: 
Claim 2 currently recites "wherein oscillation of the one or more vibrating elements produces the jet of air.", ln 11 shall now read --wherein oscillation of the at least two magnets produces the jet of air.--.

Claim 4 currently recites "wherein the housing comprises a first orifice and second orifice", ln 1 shall now read --wherein the at least one orifice comprises a first orifice and a second orifice--.

Claim 7 currently recites "wherein the signal generator is configured to deliver an electrical signal", ln 1-2 shall now read -wherein the signal generator is configured to deliver the electronic signal--.

Claim 9 currently recites "wherein the jet of high frequency oscillatory air is directly generated by oscillatory motion of one or more vibrating elements within a housing of the vibration device," ln 3-5 shall now read --wherein the jet of high frequency oscillatory air is directly generated by oscillatory motion of at least two magnets within a housing of the vibration device,--.

Claim 11 currently recites "an electric signal to the one or more vibrating elements to generate a jet of air", ln 3-5 shall now read --an electronic signal to the at least two magnets to generate the jet of air--.

Claim 15 currently recites "wherein the signal generator is configured to deliver an electrical signal to the one or more vibrating elements ", ln 1-2 shall now read --wherein the signal generator is configured to deliver the electronic signal to the least two magnets--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Jensen (U.S. Patent No. 4,821,709) discloses a high frequency ventilator comprising a tubing array (A, Fig. A annotated below) adapted to receive a flow of pressurized gas therethrough (col 16, ln 6-18); a vibration device (23’; Fig. 4-6) fluidly coupled to the tubing array (Fig. 4-6) and being configured to generate and apply a jet of air to the flow of pressurized gas (col 12, ln 1-11, col 12, ln 51-53, col 12, ln 45-47, col 16, ln 6-8), the vibration device including magnets (117, 120’’; Fig. 5-6) that are configured to oscillate to generate the jet of air (col 12, ln 1-11, col 12, ln 51-53, col 12, ln 45-47; Examiner notes: Jensen discloses coil or winding (120’’) constitute an electro-magnet (i.e. magnet).  Specifically, coil (120’’; Fig. 5-6) is an electro-magnet comprising is a coil of wire that has a current applied therethrough thus generating a magnetic field (col 12, ln 34-37). This interpretation coincides with Applicant’s specification wherein the vibrating device (i.e. magnet(s)) receive electronic signals to induce vibration (¶¶ 0034, 0036).  Jensen also discloses a permanent magnet (117; Fig. 5-6). Wherein, current in coil (120’’; Fig. 5-6) moves in two directions by reversing the current which causes reciprocating motion which is transformed in to pressure waves in the gas (i.e. a jet of air; col 12, ln 51-53, col 12, ln 45-47)) and a cannula (B, Fig. A annotated below) coupled to the tubing array for delivery of the flow of pressurized gas with the jet to the user (col 16, ln  9-18; Fig. 4).

    PNG
    media_image1.png
    410
    539
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Jensen.
Jensen fails to disclose or render obvious the high frequency ventilator wherein the vibration device includes at least two magnets that are configured to vibrate and/or oscillate, the vibration and/or oscillation of the at least two magnets directly producing a jet of air that is applied to the flow of the pressurized gas, as recited in independent claims 1 and 9.  Where the at least two magnets directly produce the jet of air and “directly” is defined as: there are no intervening elements present as stated in Applicant’s specification (¶ 0022). 
Prior art of record Zollinger et al. (U.S. Pub. No. 2007/0125387) fails to remedy the deficiencies of Jensen.
Therefore, independent claims 1 and 9, and claims 2, 4-8, 10-11, and 13-17 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785